Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J), rendered May 25, 1999, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The factual findings and credibility determinations of a hearing court are entitled to great deference on appeal and will not be disturbed unless clearly unsupported by the record (People v Cameron, 6 AD3d 546 [2004]; People v Chapman, 277 AD2d 392 [2000]). The record supports the County Court’s determination to credit the police officer’s testimony, which indicated that there was probable cause for the search of the defendant’s vehicle (see People v Torres, 74 NY2d 224 [1989]; People v Blasich, 73 NY2d 673 [1989]; People v Goldring, 186 AD2d 675 [1992]). Consequently, the County Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.